After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte D.B.R., 757 So.2d 1193 (Ala.1998). On remand to this court, and in compliance with the Supreme Court’s opinion, this cause is remanded to the trial court for it “to determine if D.B.R. was indigent at the time of trial, and, if so, to grant him a new trial.” If the trial court determines D.B.R. was not indigent at the time of trial, then the trial court is to make return to this court for this court to consider the merits of D.B.R.’s appeal.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.